United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1355
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                  Eric Allen Boyer,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                          Submitted: September 27, 2019
                             Filed: October 16, 2019
                                  [Unpublished]
                                 ____________

Before LOKEN, COLLOTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Eric Boyer appeals after he pleaded guilty to unlawful possession of a firearm
as a convicted felon and was sentenced to a prison term within the advisory
sentencing guideline range. The district court1 sentenced Boyer within the range, but
stated that if the guideline calculations were erroneous, it would nevertheless impose
the same sentence based on Boyer’s history and characteristics. Boyer’s counsel has
moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the district court erred in concluding that one of Boyer’s prior
convictions qualified as a predicate offense for the purpose of increasing the base
offense level, in determining the criminal-history score, and in denying his motion for
a downward departure. Counsel further argues that the court’s alternative sentence
was substantively unreasonable.

       We conclude that any error in calculating the guidelines range was harmless
in light of the district court’s statements at sentencing that it would have imposed the
same sentence regardless of the advisory range. See United States v. Davis, 932 F.3d
1150, 1152-53 (8th Cir. 2019). We also conclude that the alternative sentence was
not substantively unreasonable, given that the district court made an individualized
assessment of sentencing factors based on the facts presented. See United States v.
Mangum, 625 F.3d 466, 469-70 (8th Cir. 2010).

       Finally, we have independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no non-frivolous issues for appeal. Accordingly, we
grant counsel’s motion to withdraw, and we affirm.
                        ______________________________




      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                          -2-